UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 19, 2013 EASTBRIDGE INVESTMENT GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-52282 86-1032927 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 530 University Avenue, #17 Palo Alto, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(650) 566-5064 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Forward Looking Statements This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant’s management as well as estimates and assumptions made by Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “project”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant’s management identify forward looking statements.Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to Registrant’s industry, Registrant’s operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, projected, intended or planned. Although the Registrant believes that the expectations reflected in the forward-looking statements are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, the Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. Item 7.01Regulation FD Disclosure At the 8th Annual 2013 New York Stem Cell Summit, on February 19, 2013, William Cao, Ph.D., BM, the President and Chief Operating Officer of Cellular Biomedicine Group (incorporated as EastBridge Investment Group Corp.) (the “Company”), delivered a presentation on the current state of cell therapy technology and regulation in China.A copy of Dr. Cao’s slide presentation is included as Exhibit 99.1 to this current report on Form 8-K. The Company has used diligent efforts to support the accuracy of the materials, nonetheless the furnished materials should not be relied upon by any party in connection with any investment decision relating to the Company’s common stock. The furnished materials do not constitute an offer ofsecurities. Readers are cautioned that the furnished materials contain forward-looking statements and other assumptions, and there can be no assurance that such expectations will be realized. Item 8.01Other Events See Item 7.01 above. Item 9.01.Financial Statements and Exhibits. Exhibit Number Description of Exhibit Cellular Biomedicine Group – Cell Therapy in China (February 2013) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EastBridge Investment Group Corporation Date: February 19, 2013 By: /s/Andrew Chan Andrew Chan, CFO 3
